Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to Applicant’s amendment/remarks filed 01/12/2022. 
Claims 8, 9, 11, 13-16, 18, 25, 27, 31, and 36 are currently pending.
Election/Restrictions
Claim 8 is allowable.  The restriction requirement between Groups I, II, and III, as set forth in the Office action mailed on 12/04/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 12/04/2015 is partially withdrawn.  Claim 11 (Group III), directed to a conductive paste is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim (the claim depends on claim 8 of the originally elected Group II). 
However, the method invention of non-elected Group I (whose claims were previously cancelled by Applicant remains withdrawn from consideration because the claims do/did not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone voicemail message from George Coury on 04/10/2022. 
The application has been amended as follows: 

In claim 8 on line 1 of the claim, amend “consisting of” to read as --“comprising”--.

In claim 8 on lines 5-6 of the claim, amend “closed cavity” to read as --“plurality of closed cavities”--.

Rewrite claim 11 as --“A conductive paste comprising the spherical silver powder as set forth in claim 8.”--.  

In claim 13 on line 2 of the claim, amend “cavity has” to read as --“cavities have”--. 

In claim 14 on line 1 of the claim, amend “consisting of” to read as --“comprising”--.

In claim 14 on line 5 of the claim, amend “the spherical silver particles having closed cavities” to read as --“each of the spherical silver particles having a plurality of closed cavities”--.

Cancel claims 15 and 16.

In claim 18 on line 2 of the claim, amend “cavity has” to read as --“cavities have”--. 

In claim 25 on line 1 of the claim, amend “consisting of” to read as --“comprising”--. 

In claim 25 on lines 5-6 of the claim, amend “closed cavity” to read as --“plurality of closed cavities”--. 

In claim 27 on line 2 of the claim, amend “cavity has” to read as --“cavities have”--. 

In claim 31 on line 2 of the claim, amend “consisting of” to read as --“comprising”--. 

In claim 31 on line 6 of the claim, amend “closed cavity which has” to read as --“plurality of closed cavities which have”--.

In claim 31 on lines 10-14 of the claim, amend “wherein, on a cross-section of a corresponding one of the spherical silver particles, an area ratio of a cross-sectional area of said closed cavity to a cross-sectional area of the corresponding one of said spherical silver particles is 4.1 % or less” to read as --“wherein an area ratio of a cross-sectional area of the closed cavities to a cross-sectional area of the spherical silver particles is 4.1 % or less”--.

In claim 36 on line 2 of the claim, amend “consisting of” to read as --“comprising”--.

In claim 36 on line 6 of the claim, amend “closed cavity” to read as --“plurality of closed cavities”--.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:  The closest prior art of record, Aspin et al. (US 2010/0276645), fails to teach or suggest the claimed spherical silver particles comprising the recited microsized particle size distribution (D50 and D90 particle size ranges), 99 wt.%+ silver purity, and presence of a plurality of closed cavities in each of the spherical silver particles.  Aspin et al. teaches a low aspect ratio (e.g., less than a 2:1 aspect ratio including a 1:1 perfect sphere) metal-coated particle useful for electronic applications.  The core material includes a sphere or microsphere, e.g., a hollow microsphere or hollow metal/silver coated microsphere in view of weight reduction, silver in view of electrical conductivity, and may generally have a size in the range of 2 to 250 micrometers.  See abstract, para. 0002, 0037-0041, 0046, 0049, 0052-0054, 0057-0058, and 0236.  Although Aspin et al. teaches the core may be a hollow microsphere or microbead, these teachings correspond to merely one closed cavity in each particle/core, and the reference fails to teach or suggest the particle/core has a plurality of closed cavities therein as claimed.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 11, 2022